DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dah-Bin Kao on 1/28/2022.
In regards to claims 1-8, please cancel claims 1-8.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Twenty-seven (27) sheets of formal drawings were filed on 1/30/2020 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 9-20 are allowed.
The closest prior art of record belongs to the US Patent Application Publication to Ushida 2013/0170793US.
In regards to claim 9, Ushida teaches a spot size converter made of several stacking layers shaped in triangular shape. The stack layers are placed on top of the waveguide to form a ridge and shoulder configuration.
Ushida does not teach a device “ wherein the waveguide end coupled to the SSC; wherein: the waveguide comprises a shoulder and a ridge located over the shoulder, the ridge extending the length of the shoulder; the SSC comprises a shoulder and a ridge located over the shoulder; and the ridge of the waveguide is aligned to a first stage of the ridge of the SSC wherein: the waveguide is made of a first material; and the shoulder and the ridge of the SSC are made of a second material, the second material being different from the first material” along with other limitations as recited in claim 9.
Claims 10-20 depends on claim 9. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/SUNG H PAK/Primary Examiner, Art Unit 2874